I am not in accord with the majority opinion. In the first place, upon a cursory reading at least, it leaves the impression that but one decided case supports the position taken by appellants. In speaking of the Wheat case, in the final and concluding paragraph, the opinion says, in part: "Were the decision not in lone minority, etc." The reasoning by which the conclusion that the Wheat decision is in lone minority is reached does not stand up under examination. In the preceding paragraph, it is said:
"Appellants stress certain decisions upholding legislation under which free text books are furnished to pupils attending parochial schools. We think it unnecessary to discuss these decisions further than to say that authority is divided on the subject." *Page 72 
Such decisions — that is, decisions holding that the furnishing of free text books to parochial schools is lawful under constitutional provisions equivalent to our own — cannot justly be so lightly brushed aside. Text books are the very tools with which a parochial school, like any other, carries on its work. They are an indispensable necessity to the performance of its functions; but the transportation of pupils is not. That is merely a convenience.
I venture to say that, however violently opposed, on principle, to parochial schools a man might be, he would not hesitate, in making a trip taking him past a parochial school, to pick up a child struggling through rain or snow to get to that school, on the ground that he was by such an act supporting parochial schools. If charged with so doing, would he not justly reply: "I was only doing a kindness to a little child." At all events, any court that would approve an act providing for the furnishing of free text books to parochial schools, despite constitutional provisions equivalent to our own, would undoubtedly approve the act which we now have under consideration. The opinion concedes that there are decisions of the kind above mentioned. Each and every decision of that kind is a persuasive authority for the position taken by the appellants in this cause.
Toward the end of the opinion, four cases are cited which are therein said to present a situation identical with that presented by the instant case. One of these decisions is conceded to be a direct authority for the appellants. The others are said to be authority for the respondent. I shall discuss only one of the three, choosing that case upon which respondent most strongly relies in his brief: Gurney v. Ferguson, 190 Okla. 254,122 P.2d 1002. I set out, as he has done in his brief, *Page 73 
the respective constitutional provisions involved, in parallel columns:

"OKLAHOMA CONSTITUTION:             "WASHINGTON CONSTITUTION:
  "Article 2, Sec. 5. No public       "Article 1, Sec. 11. . . . No public
money or property shall ever be     money or property shall be
appropriated, applied, donated,     appropriated for or applied to any
or used, directly or indirectly,    religious worship, exercise, or
for the use, benefit, or support    instruction, or the support of any
of any sect, church, denomination,  religious establishment. . . ."
or system of religion, or for the
use, benefit or support of any
priest, preacher, minister, or
other religious teacher or
dignitary, or sectarian
institution as such." (Italics
mine.)

To my mind, these provisions are markedly dissimilar. Note the "directly or indirectly" in the Oklahoma constitution. I should think that that language is so strong as to support a plausible argument that Oklahoma could not even validly exempt the property of parochial schools from taxation.
I pursue the discussion as to the weight of authority no further, but leave it with the statement that I have no doubt that all the pertinent cases are cited in the excellent briefs filed in this case, and that, to my mind, the authorities seem about equally divided.
Although I have had no personal contacts with parochial schools, I feel that it is safe to say that the motives of those who maintain them are by no means wholly sectarian. The American people, and particularly those of them who were born, or have lived, in the states carved out of the old Northwest, have ever given the ordinance of 1787 a place of honor as a fundamental, political document, inferior only to those occupied by the Declaration of Independence and the Federal constitution, and this, because it contains the following striking sentence:
"Religion, morality, and knowledge, being necessary to good government and the happiness of mankind, schools and the means of education shall forever be encouraged." *Page 74 
The meaning of that sentence is more readily apparent if it be turned around and paraphrased — with exactness:
Schools and the means of education shall forever be encouraged [because] religion, morality, and knowledge [are] necessary to good government and the happiness of mankind.
I take it that the author of the sentence, above quoted, thought that religion should be taught in the schools. Its authorship is generally attributed to Thomas Jefferson. It would seem likely that he would think that religion should be taught in the schools, in some general way at least, for it was he who took a purely religious concept and made it the political creed and philosophy of a new nation:
"We hold these truths to be self-evident: That all men are created equal; that they are endowed by their Creator with certain inalienable rights; that among these are life, liberty, and the pursuit of happiness; that to secure these rights, governments are instituted among men, . . ."
That is to say: All men are the sons of a Divine Creator, hence they are equal and therefore entitled to equal rights, and to insure those rights a new government will be created. Personal liberty, the dignity and worth of the individual, all of our basic political philosophy — all of the things for which our sons and brothers are now fighting upon every continent and upon every sea — are but derivatives from that parent religious concept of life, and our coinage still bears the legend: "In God we trust."
It is one of the greatest of paradoxes that, notwithstanding all this, every species of religious instruction, and even the Bible itself, is outlawed from the common schools of our state, and from those of most, if not all, of our sister states. SeeState ex rel. Dearle v. Frazier, 102 Wash. 369, 173 P. 35, Ann. Cas. 1918F, *Page 75 
1056. We are not here concerned with the wisdom or the unwisdom of that policy. I state the matter as a fact which explains why certain earnest and devout persons who sincerely believe that religion "is necessary to good government and the happiness of mankind" have felt it necessary to incur the heavy expense of establishing and maintaining parochial schools. Their right to do so has, in recent years, been sharply questioned, but it has been fully upheld by the supreme court of the United States in Piercev. Society of Sisters of Holy Names, 268 U.S. 510,69 L.ed. 1070, 45 S. Ct. 571, 39 A.L.R. 468. Such schools have long been maintained in this state, and the state has liberally contributed to their support by exempting their property from taxation. This, of course, is a legal recognition that their existence is beneficial to the people as a whole, else there would be no justification for such exemption.
While, in his briefs and upon oral argument, the respondent placed his main reliance upon the Oklahoma decision in Gurney v.Ferguson, supra, the majority opinion mainly relies upon the case of Judd v. Board of Education, 278 N.Y. 200,15 N.E.2d 576, 118 A.L.R. 789. Briefly, that case disposes of the question in this wise:
"The purpose of the transportation is to promote the interests of the private school or religious or sectarian institution that controls or directs it. Without pupils there could be noschool." (Italics mine.)
At first blush, this seems to be a devastating argument, but it is nevertheless fallacious. It has no validity unless it be assumed that, if there be no busses, there will be no pupils; but can any one doubt but that parents who pay taxes to support the public schools, and yet share in the heavy expense of maintaining parochial schools, will contrive in some way *Page 76 
or another to send their children to those schools, as they have heretofore sent them, whether bus service is available or not? No pupils, no school, is in no way involved. The legislature, in passing chapter 53, Laws of 1941, was not concerned with supplying pupils to the parochial schools, but with furnishingsafe transportation to those pupils who do attend parochial schools.
(In fairness to the court which decided the Judd case,supra, I insert this note to point out, the majority opinion having failed to do so, that that was an action by resident taxpayers of a school district to enjoin the members of its board of education from collecting a tax which they had levied to raise $3,350 for the sole purpose of transporting pupils to one certain parochial school which was not even located in their district.
Had I been a member of that court I would have unhesitatingly joined in issuing the injunction therein prayed for.)
The 1941 legislature, in enacting chapter 53, plainly stated its purpose, and I have no reason to question its good faith. The act is entitled:
"AN ACT relating to the health, welfare and safety of children attending elementary schools and high school . . ."
I forbear from further quotation of the title because it is set out in full in the majority opinion, but § 1 of the act, which is even more pertinent, is not set out. It declares it to be:
". . . of vital importance to the State of Washington to avoid and minimize the multiple accidents and traffic hazards to which children of school age are subjected upon the roads and highways of the state, and to promote the health, welfare and safety of the children attending elementary schools and high schools in accordance with the laws of this state."
In carrying out that purpose, the legislature did not *Page 77 
provide for supplying a bus or busses to be controlled by, or used for the support of, any religious or sectarian institution; it merely provided that, when a bus is operated by a public school, it shall also pick up children attending a parochial school when such parochial school is near or along its route — a mere kind of "share-the-ride" system not unfamiliar in these days.
I, of course, concede that, even though a statute be enacted in the exercise of the police power, it must be held unconstitutional if contrary to constitutional provisions or prohibitions. However, it is equally elementary that a statute, regularly enacted by the legislature, is clothed with the presumption of constitutionality. When a statute is actually enacted in the exercise of the police power, this presumption is especially strong. Indeed, in practice at least, the presumption is then regarded as almost conclusive. For example, I do not know, nor can I imagine, on what other theory the decision of this court in State ex rel. Hamilton v. Martin, 173 Wash. 249,23 P.2d 1, commonly referred to as the "insurrection bond" case, can be accounted for, and the same can be said of the more recent decision of this court in Conant v. State, 197 Wash. 21,84 P.2d 378. In that case, this court interpreted a statute as granting thirty dollars per month to all persons, "regardless of need," who had reached the age of sixty-five years, and then, having so interpreted it, held it valid. It must have done so on a theory that it was a police power measure, even though the "regardless of need" interpretation really converted the grant into a mere gratuitous donation.
Finally, it is also elementary that, in questioning the constitutionality of a statute, all doubts must be resolved in favor of the legislature. State ex rel. Todd v. Yelle, 7 Wash. 2d 443,452, 110 P.2d 162. The statute under consideration was professedly enacted *Page 78 
for the welfare of the children, not for the support of the schools, though they may get some indirect benefit from it. I am not convinced that it authorizes a forbidden diversion of school funds, or that its purpose or its effect is to apply public money to religious worship or instruction or to the support of any religious establishment; nor am I at all able to conceive how or in what manner it can possibly subject schools, supported in whole or in part by public funds, to sectarian control or influence.
Being of the belief that chapter 53, Laws of 1941, has not been shown to be unconstitutional, I dissent from the majority opinion.
BEALS and JEFFERS, JJ., concur with ROBINSON, J.